Name: COMMISSION REGULATION (EC) No 2061/97 of 20 October 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 L 287/28 I EN I Official Journal of the European Communities 21 . 10 . 97 COMMISSION REGULATION (EC) No 2061 /97 of 20 October 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 21 October 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 October 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 337, 24 . 12 . 1994, p. 66 . 0 OJ L 325, 14 . 12. 1996, p. 5 . 0 OJ L 387, 31 . 12. 1992, p. 1 . (4 OJ L 22, 31 . 1 . 1995, p. 1 . 21 . 10 . 97 EN Official Journal of the European Communities L 287/29 ANNEX to the Commission Regulation of 20 October 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 40 052 92,9 204 54,5 999 73,7 0709 90 79 052 70,2 999 70,2 0805 30 30 052 83,5 388 56,0 524 54,2 528 57,5 999 62,8 0806 10 40 052 86,7 064 50,9 400 225,5 504 265,3 999 157,1 0808 10 92, 0808 10 94, 0808 10 98 052 59,0 060 55,3 064 47,7 388 79,3 400 79,0 404 75,4 528 52,4 800 156,1 999 75,5 0808 20 57 052 87,1 064 81,2 400 73,0 999 80,4 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ L 14, 19 . 1 . 1996, p. 6). Code '999 stands for 'of other origin '.